Citation Nr: 1730210	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-32 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2001 to December 2001, from December 2003 to February 2005, and from October 2010 to December 2010.  His service included duty in the Southwest Theater of Operations.  The evidence reflects that the Veteran reentered active duty in June 2012 and is currently on active duty.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York, which denied service connection for bilateral knee and leg disabilities.

In his substantive appeal, the Veteran requested a formal hearing before a Veterans Law Judge.  In October 2015, he withdrew this hearing request.

This matter was previously before the Board in March 2016 and was remanded for further development.  

A June 2016 rating decision granted service connection for the Veteran's right knee disability, right leg disability, and left leg disability.  Thus, those claims are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability.

The Veteran's service personnel records reflect service in Iraq and Kuwait from February 2004 to March 2005.  Based on this, the Veteran has satisfied the statutory and regulatory requirements necessary to achieve "Persian Gulf Veteran" status.

Service treatment records from active duty do not reflect left knee complaints, treatment or diagnoses.  The Veteran's treatment records from his Reserve service, however, include a Report of Medical History dated in January 2006 where he complained of intermittent left knee pain.  In addition, a Statement of Medical Examination and Duty Status dated in August 2007 indicates the Veteran reported knee problems.

The Veteran was afforded a VA examination for his knees in June 2016.  The Veteran reported a history of a right knee injury only.  He did not report any in-service injury to his left knee and the physical examination was completely negative.  The examiner did not diagnose a left knee disability. 

The RO has not developed this claim under the regulations pertinent to Gulf War claims, to include consideration as to whether the Veteran's claimed left knee disability is an undiagnosed illness.  The RO must consider this theory of entitlement in the first instance.  Accordingly, the claim must be remanded.  On remand, both the VA examiner and the RO should address whether service connection may be established for an undiagnosed illness evidenced by signs or symptoms involving the left knee based on his Gulf War service.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  Obtain and associate with the claims file any non-duplicative, relevant VA or private treatment records concerning the issues on appeal.  All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.

2.  Schedule the Veteran for a new VA examination to assess the etiology of his claimed left knee disability.  The examiner should diagnose any disability or disabilities that would cause the symptoms of left knee pain.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should address the following:

a) For any diagnosed left knee condition, the examiner is asked to opine whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's disability was caused by or incurred during service, to include whether it first manifested during service.  

b) As the Veteran served in Southwest Asia during the Persian Gulf War, the VA examiner must also provide an opinion as to whether the Veteran's left knee pain symptoms may be a manifestation of a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or part of a medically unexplained multisymptom illness (e.g., signs or symptoms involving muscle pain or joint pain) based on his service. 

A complete rationale for all opinions must be provided.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only. 

3.  After completing the above actions and any additional development indicated, the RO must readjudicate the claim on appeal.  In reviewing the case, the RO must specifically address whether service-connection is warranted for a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




